DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. 
As to claims 1, 7, 13, 19, and 25, applicant argues that although Kalantari at paragraph 0058 describes using a neural network to determine blending weights for images, the cited portions of Kalantari appear to be silent regarding the blending weights being determined “based, at least in part, upon one or more pixel value masks for the one or more images”. Applicant states that Kalantari describes that the "triangle merge" is used to train the neural network. However, claim 1 appears to be broad enough to encompass pixel value masks being used to train the network, and blending weights being the output of the trained network. In the instant case, the values used to merge the images read on masks, since they are masking pixel values with a value between 0 and 1, as shown in figs. 5a-5c. Since the masks are training the network that determines the weights, the weights are determined based on the pixel value masks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that one or more neural networks are trained prior to a determination of the pixel value masks, but the originally filed disclosure does not appear to disclose an order of training vs. mask determination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 13, 19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalantari (U.S. Publication 2019/0096046).

As to claim 1, Kalantari discloses a processor (fig. 12, element 1202), comprising one or more circuits to use one or more neural networks to determine one or more blending weights for one or more images based, at least in part, upon one or more pixel value masks for the one or more images (p. 3, section 0048-p. 4, section 0063; p. 5, sections 0078-0079; various methods that output blending weights using a convolutional neural network are described; the training set includes initial blending parameters that implement a triangle merge that can read on broadly recited “pixel value masks” for the images).
As to claim 7, see the rejection to claim 1.

As to claim 13, see the rejection to claim 1.

As to claim 19, see the rejection to claim 1. Further, Kalantari discloses a non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to execute the method claimed (p. 9-10, section 0146).

As to claim 25, see the rejection to claim 1. Further, Kalantari discloses a memory for storing neural network parameters (fig. 12, element 1204; p. 9, section 0145).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, 14, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Oh (U.S. Publication 2020/0027202). 

As to claim 2, Kalantari does not disclose, but Oh does disclose wherein the one or more circuits are further to determine a mean value and a standard deviation for one or more pixel locations of a current image of the one or more images, and to calculate a variance between the mean value and a corresponding pixel value of a prior image of the one or more images relative to the standard deviation, wherein the one or more pixel value masks comprise the variance calculated for the one or more pixel locations of the one or more images (p. 1, section 0009-p. 2, section 0011; p. 5, sections 0053-0055; variance for a previous frame pixel is calculated and used to control blending of pixels, acting as a mask; variance is defined as the standard deviation squared and defines deviation from the mean, and so this would also be defined relative to the standard deviation and a calculated mean). The motivation for this is to reduce the potential of replacing a current frame with a noisy previous output. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kalantari to determine a mean value and a standard deviation for one or more pixel locations of a current image of the one or more images, and to calculate a variance between the mean value and a corresponding pixel value of a prior image of the one or more images relative to the standard deviation, wherein the one or more pixel value masks comprise the variance calculated for the one or more pixel locations of the one or more images in order to reduce the potential of replacing a current frame with a noisy previous output as taught by Oh. 

As to claim 8, see the rejection to claim 2.

As to claim 14, see the rejection to claim 2.

As to claim 20, see the rejection to claim 2.

As to claim 26, see the rejection to claim 2.

Claims 3, 9, 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Smolic (U.S. Publication 2016/0353164). 

As to claim 3, Kalantari does not disclose, but Smolic does disclose wherein the one or more circuits are further to apply one or more scale factors to the one or more pixel value masks, the one or more scale factors being user configurable (p. 5, section 0058; a user can choose a factor to scale a pixel by in a mask used to blend between pixel values). The motivation for this is to allow for more artistic freedom (p. 2, section 0027; p. 5, section 0059). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kalantari to apply user configurable scale factors to pixel value masks in order to allow for more artistic freedom as taught by Smolic. 

As to claim 9, see the rejection to claim 3.

As to claim 15, see the rejection to claim 3.

As to claim 21, see the rejection to claim 3.

As to claim 27, see the rejection to claim 3.

Claims 4, 10, 16, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Hu (U.S. Publication 2020/0265567). 

As to claim 4, Kalantari does not disclose, but Hu does disclose wherein the one or more blending weights are determined based, at least in part, upon luma values for the one or more images (p. 12, section 0113-p. 13, section 0115; p. 16, section 0138; p. 18, section 0156; blending weight maps are created using a neural network; the blending weight maps are modified using luminance/luma values and motion values to not blur with specific images). The motivation for this is to not blend when blending would result in too high of a blur. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kalantari to determine blend weights based on luma values in order to not blend when blending would result in too high of a blur as taught by Hu. 

As to claim 10, see the rejection to claim 4.

As to claim 16, see the rejection to claim 4.

As to claim 22, see the rejection to claim 4.

As to claim 28, see the rejection to claim 4.

Claims 5, 11, 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Sullivan (U.S. Publication 2008/0232452). 

As to claim 5, Kalantari does not disclose, but Sullivan does disclose wherein the one or more circuits are further to utilize a parameterized kernel filter to determine one or more pixel values for at least one upsampled image of the one or more images (p. 9, section 0113-p. 10, section 0116; p. 17, section 0198; a filter with a parameterized kernel is selected to upsample an image). The motivation for this is to allow a high degree of freedom while keeping syntax overhead very low. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kalantari to utilize a parameterized kernel filter to determine one or more pixel values for at least one upsampled image of an image in order to allow a high degree of freedom while keeping syntax overhead very low as taught by Sullivan.

As to claim 11, see the rejection to claim 5.

As to claim 17, see the rejection to claim 5.

As to claim 23, see the rejection to claim 5.

As to claim 29, see the rejection to claim 5.

Claims 6, 12, 18, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Cai (U.S. Publication 2021/0150674). 

As to claim 6, Kalantari does not disclose, but Cai does disclose wherein the one or more circuits are further to reduce a resolution of the one or more images before determining the one or more blending weights (fig. 4; fig. 9; p. 3, section 0038; p. 5, sections 0053-0055; the images are downsampled in resolution before weights are determined for blending). The motivation for this is to increase the perceptive field and remove low frequency components of noise. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kalantari to reduce a resolution of the one or more images before determining the one or more blending weights in order to increase the perceptive field and remove low frequency components of noise as taught by Cai. 

As to claim 12, see the rejection to claim 6.

As to claim 18, see the rejection to claim 6.

As to claim 24, see the rejection to claim 6.

As to claim 30, see the rejection to claim 6.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Hsiao (U.S. Publication 2021/0142455).

As to claim 31, Kalantari does not disclose but Hsiao does disclose wherein the one or more neural networks are trained prior to a determination of the pixel value masks (p. 3, section 0045-p. 4, section 0053; p. 4, section 0060; p. 5, claims 4 and 13; the networks are trained and mask values for pixel points are determined subsequent to the training; blending occurs in a later process based on the masked image). The motivation for this is to separate background and foreground and enrich a stylized image (p. 1, section 0020-p. 2, section 0022). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kalantari to have networks trained prior to a determination of the pixel value masks in order to separate background and foreground and enrich a stylized image as taught by Hsiao.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612